Citation Nr: 1113272	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a right shoulder disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to August 1967, and from September 1982 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

By way of history, the Veteran perfected his appeal of the RO's March 2004 rating decision in August 2005.  In September 2007, the Board issued a decision denying entitlement to service connection for a right shoulder disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court issued an Order granting a Joint Motion for Remand (Joint Motion), remanding the issue of entitlement to service connection for a right shoulder disorder, to provide additional reasons and bases for its decision.  In compliance with the January 2009 Joint Motion and Court Order, the Board issued a decision in August 2009 again denying service connection for a right shoulder disorder which addressed the bases for the January 2009 Joint Motion by providing additional reasons and bases.  The Veteran again appealed the denial of his claim to the Court.  Based on a May 2010 Joint Motion, the Court again remanded the issue for additional development, to include providing the Veteran with an adequate VA examination, in compliance with the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO.


REMAND

In October 2010, the Board remanded the Veteran's claim of entitlement to service connection for a right shoulder disorder for additional development, including a VA examination providing an opinion as to the etiology of the Veteran's current right shoulder disorder, in compliance with a May 2010 Joint Motion and Court Order.

As directed by the Board's remand, the Veteran underwent a VA examination in November 2010.  However, a review of the medical opinion provided reflects that it is inadequate upon which to base an appellate decision.  Specifically, although the November 2010 VA examiner noted that the Veteran's July 1967 separation examination reported bursitis of the right shoulder in 1958, the VA examiner's opinion does not address this fact.  Indeed, although the VA examiner's opinion broadly states, "[t]here is no evidence of a chronic [r]ight shoulder condition related to [m]ilitary service," the VA examiner's explanation speaks only to the lack of evidence of right shoulder symptomatology between 1983 and 2000 following the 1983 shoulder injury.  Specifically, the VA examiner explained that the lack of treatment or complaint of a right shoulder disorder between 1983 and 2000 was the basis for the nexus opinion.  The examiner further indicated that the 1983 right shoulder injury was an "acute episode," "did not show any definitive objective findings," and that the Veteran would have had symptoms prior to 2000 if he had a rotator cuff tear in 1983.  Although the November 2010 VA examiner noted that the July 1967 separation examination which documented right shoulder bursitis in 1958 was reviewed, it is unclear that the VA examiner considered whether the Veteran's current right shoulder disorder is related to his inservice right shoulder bursitis based on the supporting rationale provided for the opinion.  It appears that the VA examiner only determined that the Veteran's current right shoulder disorder is not related to the injury that the Veteran incurred in 1983.

Thus, the November 2010 VA opinion is inadequate, as it failed to provide an explanation or supporting rationale for the conclusion that the Veteran's current right shoulder disorder is not related to his inservice right shoulder bursitis.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, the RO must provide the Veteran with a new VA examination which adequately addresses the etiology of any current right shoulder disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a new VA examination to determine the etiology of any current right shoulder disorder found.  The claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence in the Veteran's claims file, to include the Veteran's service treatment records which reflect right shoulder bursitis and right shoulder pain, as well as the Veteran's lay statements of record, the examiner must provide an opinion as to whether the Veteran's current right shoulder disorder is related to his military service.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


